Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/21 has been entered. Claims 1-23 remain pending.

EXAMINER’S AMENDMENT
	 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by a telephonic interview with Michael Stern on 11/24/21.
The specification have been amended as follows:
Replace paragraph [0030] of the specification by:
 
In some examples, light guide assembly 102 may include lightguide 108. In some examples, light guide assembly 102 may be configured to output substantially collimated light, e.g., substantially collimated light output may include a light output Zero degrees down-guide angle can be defined along the display axis.  Positive down-guide angles can rotate increasingly away from the light source where negative down-guide angles can rotate increasingly towards the light source.  As another example, light guide assembly 102 may include lightguide 108 that may include a pseudo-wedge including a flat lightguide having shallow sloped extractor shapes to weakly frustrate total internal reflection such that the extracted light is collimated at high angles from light guide assembly 102 substantially parallel display axis 124 in the down-guide direction. In such examples, the density and area fraction of such extractors (i.e., surface area of extractors to total surface area of the backlight light guide) is arranged to uniformly emit light and substantially extract light from lightguide 108 along its length (e.g., to extract 80% of light from lightguide 108, or 90% of light from lightguide 108, or 95% of light from lightguide 108). Additionally, in such examples, light guide assembly 102 may include lenticular and/or prismatic grooves or structures on one side along the light propagation direction to scatter the propagating light, break up source image artifacts, or collimate the light in the cross-guide direction (i.e., the light may be collimated in both the down-guide and cross-guide directions).

Examiner’s reasons for allowance
Claims 1-23 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record US 20050094295 teaches “an optical system, comprising: a light guide; and a turning film (Fig.3), comprising: a first major surface, wherein the first major surface is substantially smooth; and a second major surface comprising a plurality of asymmetric microstructures each respective asymmetric microstructure, comprising: a first side, wherein the first side is substantially planar; and a second side, comprising: a first surface segment defining a substantially planar surface; and a second surface segment defining a non-planar surface, wherein  a full width at 90% maximum relative brightness is 31.4% as wide as  a full width at 20% 
Claims 2-23 are allowable because of their dependency status from claim 1. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875